Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 5, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133433(64)(65)                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  AMANDA JEAN ODOM,
          Plaintiff-Appellee,
                                                                    SC: 133433
  v                                                                 COA: 270501
                                                                    Wayne CC: 05-503671-NI
  WAYNE COUNTY and CITY OF DETROIT,
          Defendants,
  and
  CHRISTINE KELLY,
             Defendant-Appellant.
  ______________________________________

          On order of the Chief Justice, the motions by defendant-appellant Kelly for
  extension to July 11, 2008 of the time for filing her brief and appendix and for leave to
  file a 61-page brief are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 5, 2008                      _________________________________________
                                                                               Clerk